Nichols, Chief Justice.
Sterchi filed an affidavit in garnishment after obtaining a judgment against Weems. Weems then filed a traverse to the affidavit in which she alleged that the post-judgment garnishment statute (Ga. L. 1976, p. 1608) was unconstitutional. The trial court overruled Weems’ attack on the statute and she appeals.
The appellant makes the same attacks here as were made in City Finance Co. v Winston, 238 Ga. 10 (1976). In that case it was held that that portion of Ga. L. 1976, p. 1608, contained in Code Ann. §§ 46-102 and 46-103, was unconstitutional.
This court has held the post-judgment garnishment statute unconstitutional; therefore, the judgment of the trial court must be reversed.

Judgment reversed.


All the Justices concur, except Ingram and Hall, JJ., who dissent.